PER CURIAM.
We affirm the judgment and sentence imposed by the trial court following Appellant's *325violation of probation trial. However, we remand for the entry of a written order revoking Appellant's probation that specifies the condition of probation that Appellant was found to have violated. See Rey v. State , 904 So.2d 566, 566 (Fla. 4th DCA 2005) (remanding "for entry of a written order of revocation of probation specifying the conditions [of probation] appellant was found to have violated").
AFFIRMED; REMANDED for entry of written order of revocation of probation.
WALLIS, LAMBERT, and GROSSHANS, JJ., concur.